Citation Nr: 0939337	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  98-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 10, 1997 
for the grant of service connection for PTSD to include 
whether the December 1991 decision should be reconsidered.

2.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
February 1975 and from May 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).  

A hearing was conducted by the undersigned Veterans Law Judge 
of the Board at the RO in January 2000.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
PTSD was received in July 1990.  Service connection for PTSD 
was denied in a December 1991 rating decision.  The appellant 
did not appeal that decision and it became final.  

2.  The appellant filed a request to reopen the claim for 
service connection for PTSD on March 10, 1997.  In a July 
1997 rating decision, service connection for PTSD was 
granted, effective March 10, 1997.  

3.  The appellant has not shown total occupational and social 
impairment due to his PTSD and left flank scar disabilities.

4.  The service connected disabilities do not preclude 
substantially gainful employment consistent with his 
education and previous work experience.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 
1997, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b) (2008).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in November 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and provided reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

Entitlement to an effective date prior to March 10, 1997 for 
the grant of service connection for PTSD to include whether 
the December 1991 decision should be reconsidered

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim or a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  

The appellant has appealed the denial of an effective date 
earlier than March 10, 1997 for the award of service 
connection for PTSD.  For the reasons discussed below, the 
Board finds that the appellant is not entitled to an 
effective date earlier than March 10, 1997.  

The appellant was diagnosed with severe explosive personality 
disorder in November 1974.  The appellant submitted a claim 
for service connection for a psychiatric disorder in February 
1975.  Service connection for a psychiatric disorder was 
denied in June 1975.  It was found that explosive personality 
disorder was a constitutional or developmental abnormality 
and not a disability under the law.  In July 1990, the 
appellant submitted a claim for PTSD.  He was scheduled for a 
VA compensation and pension examination in August 1991.  The 
appellant failed to report for the examination.  Service 
connection for PTSD was denied in a December 1991 rating 
decision.  The AOJ found that there was insufficient evidence 
of a diagnosis of PTSD.  It was noted that the most recent 
hospitalization showed that the appellant's diagnosis of a 
psychiatric disorder was unrelated to his combat experience.  
Notice of the decision was mailed to the appellant in 
December 1991.  The appellant did not appeal that decision 
and it became final.  

The appellant submitted a request to reopen the claim for 
service connection for PTSD in March 1997.  The appellant was 
afforded a VA compensation and pension examination in April 
1997.  He was diagnosed with PTSD.  The examiner noted that 
the appellant had been poorly diagnosed in the past.  In a 
July 1997 rating decision, the appellant was granted service 
connection for PTSD.  He was assigned an effective date of 
March 10, 1997, the date of his claim to reopen.  In October 
1997, the appellant submitted a notice of disagreement to the 
rating decision.  The appellant disagreed with the effective 
date assigned.  He asserted that an effective date from 1991 
was warranted.  The Board disagrees.  

The Board notes that the appellant has reported that he did 
not submit the July 1990 claim for service connection for 
PTSD and that such was submitted on his behalf.  However, the 
July 1990 claim for service connection is written and signed 
by the appellant.  The Board has reached this conclusion by 
comparing the July 1990 claim with other correspondence 
submitted by the appellant.  The Board further notes that 
although in a July 1999 correspondence the appellant reported 
that the July 1990 claim was opened on his behalf and that he 
knew nothing of it until years later, in that same letter he 
noted that he submitted a claim for compensation in 1991 and 
that compensation should start from then.  Such statements 
contradict the appellant's claim that he did not personally 
submit the July 1990 claim for service connection and that he 
knew nothing of it.  

The appellant has further reported that he was not notified 
of the December 1991 denial of service connection for PTSD.  
The appellant maintains he was homeless and thus, did not 
receive notice of that decision.  However, the United States 
Court of Appeals for Veterans Claims (Court) has ruled that 
there is a rebuttable "presumption of administrative 
regularity" under which it is presumed that government 
officials have properly discharged their official duties, 
including mailing notices.  See Clark v. Principi, 15 Vet. 
App. 61, 63 (2001).  In order to rebut this presumption, 
there must be "clear evidence" to the contrary that either 
VA's regular mailing practices were not regular or they were 
not followed.  More precisely, the veteran must establish 
both that the mailing was returned as undeliverable and that 
there were other possible and plausible addresses that could 
have been used to contact him.  See Davis v. Principi, 17 
Vet. App. 29 (2003); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Here, notice of the denial of service connection for 
PTSD was mailed to the appellant in December 1991 at the 
address the appellant provided when he submitted the claim 
for service connection.  There is no indication in the record 
that the notice was undeliverable.  While the Board is 
sympathetic to his homeless plight, it is the obligation of 
the appellant to provide his address to VA.  38 C.F.R. § 
3.159.  The regularity of the mail was presumed.  The 
appellant did not appeal the December 1991 decision and it 
became final.  38 C.F.R. § 20.302(a).

As noted above, service connection for PTSD was denied in a 
December 1991 rating decision.  The appellant did not appeal 
that determination within one year of the notice thereof.  
Therefore, that determination became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  Following the December 
1991 rating decision, a claim to reopen was not received 
until March 10, 1997.  Under analysis as a reopened claim, 
the earliest effective date that can be granted for the grant 
of service connection for PTSD is the date of receipt of the 
appellant's claim to reopen.  Therefore, an effective date 
earlier than March 10, 1997 may not be assigned.

An effective date prior to the date of the appellant's 
reopened claim, March 10, 1997, is not permissible in the 
absence of clear and unmistakable error (CUE), which has not 
been alleged.  38 U.S.C.A. § 5110(a) ("the effective date of 
an award based on . . . a claim reopened after final 
adjudication . . . shall not be earlier than the date of 
receipt of application therefore."); Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) ("the effective date of a 
successful claim to reopen is the date of receipt of the 
claim to reopen or the date the entitlement arose, whichever 
is later.").  Accordingly, the appellant has been awarded the 
earliest effective date provided by law.  As there is no 
allegation of CUE in the December 1991 rating decision, such 
does not need to be reconsidered.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the appellant's claim for an effective 
date prior to March 10, 1997, for the grant of service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Section 3.156(c)

A recent decision of the Court and a revision to a regulation 
provide that under certain circumstances, the receipt of 
service records that existed and had not been associated with 
the file may provide a basis for reconsideration of the prior 
decision.  See Vigil v. Peake, 22 Vet. App. 63 (2008).

The Board has also considered whether the 1991 rating 
decision should be reconsidered based upon the revision to 
38 C.F.R. § 3.156(c).  See Vigil v. Peake, 22 Vet. App. 63 
(2008).   Here, additional service records were associated 
with the file and a DD Form 215 was associated with the file.  
However, the package of service records did not contain 
relevant information.  In regard to the DD 215, that document 
is dated in 1993.  Because the document (DD 215) post dates 
the prior claim and the prior rating decision, it could not 
have existed when the issue was first addressed.  

The Board attempted to develop the case in order to determine 
whether section 3.156(c) is applicable to the case.  However, 
our conclusion is that the regulation does not provide a 
basis for reconsideration of the prior decision.  Because the 
prior decision is not to be reconsidered, this regulation 
does not provide an alternative basis to award an earlier 
effective date.


Entitlement to a disability rating based on individual 
unemployability (TDIU). 

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected  disabilities preclude the veteran from obtaining 
or maintaining substantially gainful employment consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The appellant is in receipt of service connection for PTSD, 
with an evaluation of 70 percent, and a left frank scar which 
is rated noncompensable.  The Board determined in July 2008 
that the appellant's PTSD did not warrant a 100 percent 
schedular rating.  However, we now must determine whether his 
disabilities preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  

In this case, a review of the record shows that the appellant 
reported in July 1996 that he rarely ventured outside except 
to go to work.  It was noted that the appellant was able to 
secure employment but was unable to maintain it and that most 
of the positions that he held were brief.  In an April 1997 
compensation and pension examination, it was noted that the 
appellant was considered unemployable at that point due to 
the severity of his symptoms including secluiveness and 
isolation which he imposes upon himself.  The appellant was 
given a GAF score of 40.  It was noted in July 1998 that the 
appellant continued to work as a technical writer and that he 
was in school trying to finish up his masters degree.  In a 
September 1998 compensation and pension examination, the 
appellant reported that he was recently fired from his job 
because of an argument with his supervisor.  The appellant 
described his mood as depressed during the examination and he 
described himself as a loner who attempts to avoid contact 
with others for fear of conflict.  A GAF score of 52 was 
noted.  In October 1998, J.H.P. issued a statement noting 
that the appellant experienced prolonged and severe 
impairments in social and occupational areas.  The examiner 
noted that although the appellant had periods of productive 
and monetarily rewarding employment, these episodes had been 
brief.  

In the May 1999 VA compensation and pension examination, it 
was noted that the appellant would probably be employable in 
the future.  The appellant was deemed competent to take care 
of his affairs.  An April 2000 letter from J.H.P. reiterated 
that the appellant experiences prolonged and severe 
impairments in social and occupational areas.  In a November 
2003 compensation and pension examination,. it was noted that 
the appellant was able to work full time but isolated himself 
and has problems in his relationships.  The appellant 
reported that he wrote short stories but did not want to deal 
with people.  He was given a GAF score of 45.  In June 2006, 
P.G. noted that the appellant showed some improvement, work 
was meaningful and enjoyable for him.  However, things at his 
new job changed because of repeated scrutiny and sharp 
criticism.  In the December 2006 compensation and pension 
examination, it was noted that the appellant worked as a 
technical writer and was able to function on a contract 
basis.  A GAF score of 40 was assigned.  The examiner noted 
that the appellant's PTSD caused occupational and social 
impairment with deficiencies in most areas such as work, 
family relationships, mood and thinking.  The examiner noted 
that the appellant did not have total occupational 
impairment.  

In light of the above, the Board finds that entitlement to 
TDIU is not warranted.  In this regard, the Board notes that 
the April 1997 compensation and pension examiner considered 
the appellant unemployable at that point due to the severity 
of his symptoms including secluiveness and isolation.  But in 
the September 1998 compensation and pension examination, the 
appellant reported that he was recently fired from his job.  
The June 1999 VA compensation and pension examiner noted that 
the appellant would probably be employable in the future.  In 
the November 2003 compensation and pension examination,. it 
was noted that the appellant was able to work full time but 
isolated himself and has problems in his relationships.  
The most recent examination in December 2006 reported that 
the appellant works as a technical writer and is able to 
function on a contract basis.  The examiner noted that the 
appellant did not have total occupational impairment.  The 
Board is mindful that at times throughout this appeal the 
appellant has been unemployed.  However, 
the evidence regarding whether the appellant has a total 
disability has been inconsistent.  The appellant was asked to 
submit evidence showing that his service connected 
disabilities precludes substantially gainful employment but 
he has not done so.  Based on the record, the Board cannot 
conclude that the appellant's disabilities preclude 
substantially gainful employment consistent with his 
education and previous work experience.  As such, this claim 
is denied.  




ORDER

An effective date earlier than March 10, 1997 for the award 
of service connection for PTSD is denied.   

Entitlement to TDIU is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


